DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/21 is being considered by the examiner.

				Note
The examiner notes that there are multiple claim sets filed on 10/27/21 and they are different (see claim 3 for example) with no indication of which claim set was amended or original. The examiner used the claim set which had cancelled claims since this generally implies it is the most current claim set. 

				Claim Status
Claims 1-12 and 15-29 are pending and are examined. 

			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 7, the limitation “quantifying the percentage of the cell 10having the analyte inside the cell relative to the total number of the cell” is unclear and indefinite. What does the total number of the cell mean? Please clarify. 

Regarding Claim 28, the limitation “the cells are collected by a swap” is unclear and indefinite. What is a swap? Does Applicant mean “swab” instead of “swap”? Please clarify.

Regarding Claim 28, the limitation “the stain is Pap tests” is unclear and indefinite. Is this referring to a single test done known as the Pap test or Pap smear? Or is this referring to the Pap stain also known as Papanicolaou stain or Papanicolaou’s stain? Please clarify what is “Pap tests” and what are the multiple tests done as it is written in the plural.

Regarding Claim 29, the limitation “SYBRO Gold” is indefinite. Should this be SYBR Gold instead of SYBRO Gold? Claim 29 contains the trademark/trade name “SYBR Gold”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular stain and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 19, 21, 23, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (WO 2017/027643) (with US Pub 2018/0202903 as the corresponding translation document).

Regarding Claim 1, Chou teaches a method of staining a sample ([0205] to stain a tissue by put a dye on a surface of the CROF plate, a CROF process can reduce the tissue thickness and hence speed up the saturation incubation time for staining by the dye.), 

(a) obtaining a first plate and a second plate, wherein the first and second plates are 5movable relative to each other ([0053] FIG. 8 illustrates plates and enclosed-spacers (well) for sample thickness regulation. Panel (a) illustrates a first plate and a second plate, wherein the first plate has an enclosed-spacer (well). Panel (b) illustrates depositing a sample on the first plate (shown), or the second plate (not shown), or both (not shown) at an open configuration. Panel (c) illustrates (i) using the two plates to spread the sample (the sample flow between the plates) and reduce the sample thickness, and (ii) using the spacers and the plate to regulate the sample thickness at the closed configuration.), one of the plates is flexible ([0203] plate is flexible, bendable), and one of the plates has a plurality of spacers that have a uniform height of 100 um or less ([0330]The spacer height (the predetermined spacer height) is 100um or less); 
(b) placing, on the first plate, the sample to be stained when the two plates are in an open configuration ([0618] (d) depositing, when the plates are configured in an open configuration, the sample on one or both of the plates; wherein the open configuration is a configuration in which the two plates are partially or completely separated apart and the spacing between the plates is not regulated by the spacers); 
(c) depositing a stain solution either on the first plate or the second plate [1216] the first plate and the second plate are made facing each other, so that blood sample is between the inner surfaces of the first plate and the second plate. If the optional reagents are pre-deposited (staining dyes or anticoagulant), they are deposited on the 
10(d) sandwiching the sample and the stain solution between the top flexible first plate and the second plate and pressing the plates together in a closed configuration ([0619] (e) after (d), spreading the sample by bringing the plates into a closed configuration, wherein, in the closed configuration: the plates are facing each other, the spacers and a relevant volume of the sample are between the plates); 
wherein in an open configuration, the two plates are completely or partially separated apart, the spacing between the plates is not regulated by the spacer ([0229] wherein one of the configurations is an open configuration, in which: the two plates are either partially or completely separated apart, the spacing between the plates is not regulated by the spacers,); and 
wherein in a closed configuration, the spacing between the plates is regulated by the 15plates, and the spacers ([0227]  in the closed configuration: the plates are facing each other, the spacers, the binding site, the storage site and at least a portion of the transfer medium are between the plates, the binding site and the storage site are at least partially on top of each other, the transfer medium contacts at least a part of the binding site and the storage site, the thickness of the transfer medium is regulated by the plates and the spacers).  

Regarding Claim 2, Chou teaches the method of claim 1 further comprising, after step (d), imaging, the thin layer sample between the two plates ([0858] In some embodiments, the measuring of the relevant sample area or volume comprises (i) 

Regarding Claim 3, Chou teaches 20a kit for the method of claim 1 and 2, comprising: (a) a first plate and a second plate; each, on its surface, having a sample contact area for contacting a sample that contains or is suspected of containing an analyte, wherein the two plates are movable to different configurations including an open configuration and a closed configuration ([0053] FIG. 8 illustrates plates and enclosed-spacers (well) for sample thickness regulation. Panel (a) illustrates a first plate and a second plate, wherein the first plate has an enclosed-spacer (well). Panel (b) illustrates depositing a sample on the first plate (shown), or the second plate (not shown), or both (not shown) at an open configuration. Panel (c) illustrates (i) using the two plates to spread the sample (the sample flow between the plates) and reduce the sample thickness, and (ii) using the spacers and the plate to regulate the sample thickness at the closed configuration.); and 25(b) a staining solution that stains the analyte (to stain a tissue by put a dye on a surface of the CROF plate, a CROF process can 

Regarding Claim 4, Chou teaches a30n apparatus for the method of claim 1 and 2, comprising:(a) the kit of claim 3 (see teachings of Chou above in Claim 3); (b) an imager ([0857] In some embodiments, an apparatus for quantifying a volume of a sample or detecting/quantifying an analyte in a sample comprises any of the devices in paragraphs Q1-10, plus (1) optical imagers, and/or (2) a light source and optical imagers, etc. The optical imager includes a photosensor, optical lenses, filters, polarizers, waveplates, beam splitters, mechanical mounts, or any combination of thereof.); and (c) a non-transitory computer readable medium that comprising an imaging processing algorithm ([0868] In the method or the device of any of paragraphs of Q1-10, in some embodiments, the measuring uses the devices that is a camera or photodetector plus an optional processor configured to make the measurement.).  

Regarding Claim 5, Chou teaches the method of claim 2, wherein the analyte in the sample to be stained is inside a membrane of a cell in the sample ([0521] In present invention, the entity include, but not limited to, a cell).  

Regarding Claim 6, Chou teaches 5the method of claim 2, further comprising a step of quantifying whether the cell has or does not have an analyte inside the cell ([0521] In present invention, the entity include, but not limited to, a cell). [0658] As in any embodiment, the amount of target analyte in the sample can be measured to provide a qualitative or quantitative measure of the amount of target analyte in the sample. In some embodiments, the magnitude of the signal provides a quantitative determination of the amount of target analyte in the sample.)

Regarding Claim 7, Chou teaches the method of claim 2 further comprising a step of quantifying (i) quantifying whether the cell has or does not have an analyte inside the cell and (ii) quantifying the percentage of the cell 10having the analyte inside the cell relative to the total number of the cell ([0858] In some embodiments, the measuring of the relevant sample area or volume comprises (i) having a marker on the first plate, the cover plate, between them, or any combination of thereof, (ii) taking optical imaging (e.g. taking a 2D (two-dimensional)/3D (three-dimensional) image of the sample and the image taking can be multiple times with different viewing angles, different wavelength, different phase, and/or different polarization) and (iii) image processing 

Regarding Claim 8, Chou teaches the method of claim 5, wherein the light emitted by the detection probe is fluorescence ([0111] As used herein, the term “light-emitting label” refers to a label that can emit light when under an external excitation. This can be luminescence. Fluorescent labels (which include dye molecules or quantum dots), and luminescent labels (e.g., electro- or chemi-luminescent labels) are types of light-emitting label. The external excitation is light (photons) for fluorescence, electrical current for electroluminescence and chemical reaction for chemi-luminescence. , and wherein the method further comprises (i) measuring the fluorescence intensity of the cell having the analyte bound to the detection probe ([1212] the kit includes a detection agent that includes a detectable label, e.g. a fluorescently labeled antibody or oligonucleotide that binds specifically to an analyte of interest, for use in labeling the analyte of interest. The detection agent may be provided in a separate container as the CROF device, or may be provided in the CROF device.), (ii) measuring the number of the cells having 15the analyte bound to the detection probe ([0855] In the method or the device of any of paragraphs of Q1-10, in some embodiments, measuring signal is to use an optical imager to count the number of target analytes or entity. For example, the measurement can be a use of optical microscope to measure blood cells (red cell, white cells, platelets) in a blood sample.), and (iii) calculating a total fluorescence intensity by multiplying the total number of cells having the analyte bound to the detection probe in a unit area and the average of the fluorescence intensity of the cell 

Regarding Claim 9, Chou teaches t20he method of claim 1, wherein the sample is a tissue with an initial thickness in the open configuration thicker than the final thickness in the closed configuration ([0305] A flatness of the plate surface is relative to the final sample thickness (the final thickness is the thickness at the closed configuration), and is often characterized by the term of “relative surface flatness” is the ratio of the plate surface flatness variation to the final sample thickness. The examiner notes when the plate is in the open configuration the sample would be inherently thicker then in the closed configuration where the plates are compressing the sample. The tissue would have an inherent initial thickness in the open configuration and a final thickness in the closed configuration).  

Regarding Claim 10, Chou teaches the method of claim 1, wherein the spacer height is 50 um (micron) or less ([0330] The spacer height (the predetermined spacer height) is 50 um or less).  

Claim 11, Chou teaches t25he method of claim 1, wherein the uniform height of the spacers is selected between 2 um to 20 um ([0330] The spacer height (the predetermined spacer height) is 3 um or less, 5 um or less, 10 um or less, 20 um or less, or a range between any two of the values.).  

Regarding Claim 12, Chou teaches the method of claim 1, wherein the uniform height of the spacers is 10 um ([0330] The spacer height (the predetermined spacer height) and/or sample thickness is 10 um or less.)  


Regarding Claim 15, Chou teaches the method of claim 2, wherein the step of the imaging of step (e) is performed 300 68ESX-116US seconds or less after sandwiching of step (d) ([0927] In certain instances, the period of time from applying the sample to the CROF device to reading the CROF device may range from 1 second to 30 minutes, such as 10 seconds to 20 minutes, 30 seconds to 10 minutes, including 1 minute to 5 minutes. In some instances, the period of time from applying the sample to the signal enhancing detector to generating an output that can be received by the device may be 1 hour or less, 30 minutes or less, 15 minutes or less, 10 minutes or less, 5 minutes or less, 3 minutes or less, 1 minute or less, 50 seconds or less, 40 seconds or less, 30 seconds or less, 20 seconds or less, 10 seconds or less, 5 seconds or less, 2 seconds or less, 1 second or less, or even shorter. In some instances, the period of time from applying the sample to the signal enhancing detector to generating an output that can be received by the device may be 100 milliseconds or more, including 200 milliseconds or more, such as 500 milliseconds or more, 1 second or more, 10 seconds or more, 30 seconds or more, 1 minute or more, 5 minutes or more, or longer.).  

Regarding Claim 16, Chou teaches the method of claim 1, wherein the thickness of the thin layer is selected to make some of the cell having no overlap or significant overlap with other cells in the thin layer ([1217] A thin final sample may be useful because if the final sample thickness is thick, then many red cells may overlap during the imaging, which can make the cell counting inaccurate. For example, about 4 um thick of whole blood without dilution will give about one layer of blood red cells.).  

Regarding Claim 19, Chou teaches the method of claim 1, wherein the plate further has a dry stain reagent coated on its surface, and wherein the staining solution is a transfer liquid that transfer the dry stain agent into the sample ([1089] In some embodiments, the reagents are deposited on a plate in a liquid or vapor form first, then are dried to become dry reagents on the plate before a CROF process. See also section on Drying of Reagents such as [1093]).  

Regarding Claim 21, Chou teaches the method of claim 1, wherein the sample comprises bodily fluid selected from the 20group consisting of amniotic fluid, aqueous humour, vitreous humour, blood, breast milk, cerebrospinal fluid (CSF), cerumen (earwax), chyle, chime, endolymph, perilymph, feces, breath, gastric acid, gastric juice, lymph, mucus, pericardial fluid, peritoneal fluid, pleural fluid, pus, rheum, saliva, exhaled breath condensates, sebum, semen, sputum, sweat, synovial fluid, tears, vomit, urine, and any combination thereof ([0656] The sample may be a clinical sample derived from cells, tissues, or bodily fluids. Bodily fluids of interest include but are not limited to, 

Regarding Claim 23, Chou teaches the method of claim 1, wherein the analyte comprises a target tissue or cell ([0108] The term “analyte” refers to a molecule (e.g., a protein, peptides, DNA, RNA, nucleic acid, or other molecule), cells, tissues).  

Regarding Claim 24, Chou teaches the method of claim 1, wherein the analyte comprises a nucleic acid or protein ([0129] The term “entity” refers to, but not limited to proteins, peptides, DNA, RNA, nucleic acid. The “entity” includes the “analyte”, and the two terms are used interchangeably.).  

Regarding Claim 25, Chou teaches the method of claim 1, wherein the distance between the two sample contact areas and the concentration of the stain solution in the thin layer are selected to make, during the imaging, the stained analyte in the thin layer is distinguishable from the rest of thin layer (the measuring of the relevant sample area or volume comprises (i) having a marker on the first plate, the cover plate, between them, or any combination of thereof, (ii) taking optical imaging (e.g. taking a 2D (two-dimensional)/3D (three-dimensional) image of the sample and the image taking can be 

Regarding Claim 27, Chou teaches t10he method of claim 2, wherein the step of the imaging is performed 60 seconds or less after sandwiching of step (d) ([0927] In certain instances, the period of time from applying the sample to the CROF device to reading the CROF device may range from 1 second to 30 minutes, such as 10 seconds to 20 minutes, 30 seconds to 10 minutes, including 1 minute to 5 minutes. In some instances, the period of time from applying the sample to the signal enhancing detector to generating an output that can be received by the device may be 1 hour or less, 30 minutes or less, 15 minutes or less, 10 minutes or less, 5 minutes or less, 3 minutes or less, 1 minute or less, 50 seconds or less, 40 seconds or less, 30 seconds or less, 20 seconds or less, 10 seconds or less, 5 seconds or less, 2 seconds or less, 1 second or less, or even shorter. In some instances, the period of time from applying the sample to the signal enhancing detector to generating an output that can be received by the device may be 100 milliseconds or more, including 200 milliseconds or more, such as 500 milliseconds or more, 1 second or more, 10 seconds or more, 30 seconds or more, 1 minute or more, 5 minutes or more, or longer.).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 18, 20, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (WO 2017/027643, with US Pub 2018/0202903 as the corresponding translation document), in view of Patterson (US Pub 2012/0122078).
Regarding Claims 17, 18, and 20, Chou teaches a method of claim 1.
Chou is silent to a permeabilization reagent is coated on the surface of the plate or the plates, a permeabilization reagent is introduced to the sample 10before the sample and the permeabilization reagent are sandwiched between the two plates, the stain solution is introduced to the sample before the sample and the permeabilization reagent are sandwiched between the two plates.  
Patterson teaches in the related art of using markers to stain samples to detect lesions. In Claim 23, A method of predicting whether a subject has a cervical intraepithelial neoplasia (CIN) lesion, the method comprising: (a) providing a biomarker 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a permeabilization reagent, as taught by Patterson such that it is coated on the surface of the plate or the plates, introduced to the sample 10before the sample and sandwiched between the two plates, or the stain solution is introduced to the sample before the sample and the permeabilization reagent are sandwiched between the two plates, in the device of Chou in order to allow for binding to allow dye to permeabilize the cell membrane of the tissue sample and visualize cellular structures.  

5Regarding Claim 26, Chou teaches the method of claim 1 wherein the distance between the two sample contact areas and the concentration of the stain solution in the thin layer are selected to make, during the imaging, the stained analyte in the thin layer is distinguishable from the rest of thin layer (the measuring of the relevant sample area or volume comprises (i) having a marker on the first plate, the cover plate, between them, or any combination of thereof, (ii) taking optical imaging (e.g. taking a 2D (two-dimensional)/3D (three-dimensional) image of the sample and the image taking can be multiple times with different viewing angles, different wavelength, different phase, and/or different polarization) and (iii) image processing based on the maker and the 
Chou is silent to the stain is Pap tests to detect cell changes caused by human papillomavirus (HPV).
Patterson teaches in the related art of stain solution for cells. [0002] The Papanicolaou (PAP) smear has been the cornerstone of cervical cancer screening since 1949. By definition, the PAP smear is a stain performed on cells smeared on a slide and visualized by microscopy. Following the advent of liquid-based cervical cytology (LBC), cells from the cervix were obtained using a brush, suspended in a fixative solution, and then applied to a slide prior to staining. Highly trained cytotechnologists and cytopathologists review the stained slides looking for evidence of abnormal cells as indicated by the characteristics in Table 1. [0003] Because of the necessity to use slides for the PAP smear, other biomarkers used for cervical cancer screening, especially those used for the molecular detection of HPV DNA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the stain used in the device taught by Chou, with the Pap stain (Pap test) to detect HPV, as taught by Patterson, and to determine whether there is a cervical lesion.

Regarding Claim 28, Chou teaches the method of claim 2, wherein the spacer height is selected between 5um to 20 um ([0330] The spacer height (the predetermined spacer height) 20 um or less, 30 um or less, 50 um or less), and wherein the distance between the two sample contact areas and the concentration of the stain 
Chou is silent to the stain is Pap tests to detect cell changes caused by human papillomavirus (HPV); wherein 15the cells are collected by a swap from a patient's cervix.
Patterson teaches in the related art of stain solution for cells. [0002] The Papanicolaou (PAP) smear has been the cornerstone of cervical cancer screening since 1949. By definition, the PAP smear is a stain performed on cells smeared on a slide and visualized by microscopy. Following the advent of liquid-based cervical cytology (LBC), cells from the cervix were obtained using a brush, suspended in a fixative solution, and then applied to a slide prior to staining. Highly trained cytotechnologists and cytopathologists review the stained slides looking for evidence of abnormal cells as indicated by the characteristics in Table 1. [0003] [0003] The Papanicolaou ("Pap") smear assesses a patient's risk for cervical cancer by testing for the presence of squamous intraepithelial lesions ("SILs") on the cervix. Because of the necessity to use slides for the PAP smear, other biomarkers used for cervical cancer screening, especially those used for the molecular detection of HPV DNA. The examiner notes the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the stain used in the device taught by Chou, with the Pap stain (Pap test) to detect HPV from a sample collected from a patient’s cervix, as taught by Patterson, via a swab, and to determine whether there is a cervical lesion or any abnormal changes occurring to the cells in the cervix.

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (WO 2017/027643) (with US Pub 2018/0202903 as the corresponding translation document), in view of Winther (US Pub 2007/0037138).
Regarding Claims 22 and 29, Chou teaches the method of claim 1.
Chou is silent to the stain is Papanicolaou staining comprising Harris hematoxylin, orange G6, and EA50 (comprising eosin Y, light green 25 SF), 20the stain solution comprises Ziehl-Neelsen staining, or fluorescent acid fast staining using auramine-O or auramine-rhodamine, nucleic acid-binding dye SYBRO Gold.
Winther teaches in the related art of immunohistochemistry. [0439] It should also be understood, that some of the above-mentioned special stains will specifically stain target probes like for example some carbohydrates or hydrophobic moities, which are easily introduced into the reference standard described here. Furthermore, any combination of one or more immunological stains and one or more special staining may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the staining solution, in the device of Chou, to be hematoxylin and the stain to be ziehl-neelsen, as taught by Winther, in order to allow for detecting particular cells and cellular components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798